      Case 2:20-cv-01142-TLN-DB Document 38 Filed 09/03/20 Page 1 of 5


 1 Michael J. Gomez, (State Bar No. 251571)
      mgomez@frandzel.com
 2 Marshall J, August(State Bar No. 105361)
      maugust@frandzel.com
 3 FRANDZEL ROBINS BLOOM & CSATO, L.C.
     1000 Wilshire Boulevard, Nineteenth Floor
 4 Los Angeles, California 90017-2427
     Telephone: (323) 852-1000
 5 Facsimile: (323) 651-2577

 6 Attorneys for Plaintiff
     FARM CREDIT SERVICES OF
 7 AMERICA, PCA

 8

 9
                           UNITED STATES DISTRICT COURT
10
        EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION
11
     FARM CREDIT SERVICES OF                     Case No. 2:20−CV−01142−TLN−DB
12 AMERICA, PCA,
                                                 STIPULATION RE: ACCEPTANCE
13                Plaintiff,                     OF SERVICE OF TEMPORARY
                                                 RESTRAINING ORDER; ORDER
14 v.

15 STEVEN SINGH SAMRA,
     individually and as trustee of The
16 Steven Singh Samra Revocable Trust;
     TRANQUILITY PISTACHIO, LLC, a
17 limited liability company; NOEL
     CHRISTOPHER KNIGHT, an
18 individual; SEAN HODGES, an
     individual; JADALLAH FARMS, INC.,
19 a California corporation; CHARLES
     JADALLAH, an individual; NORMA
20 SAMRA, an individual; and
     FERNANDO HERNANDEZ, an
21 individual,

22                Defendants.
23

24         This Stipulation is entered into by and between Plaintiff, FARM CREDIT
25 SERVICES OF AMERICA, PCA ("Plaintiff") through its attorneys of record

26 FRANDZEL ROBINS BLOOM & CSATO, L.C. and Defendants STEVEN SINGH

27 SAMRA, individually and as trustee of The Steven Singh Samra Revocable Trust

28 and TRANQUILITY PISTACHIO, LLC, a limited liability company (collectively

                                             1
            STIPULATION RE: ACCEPTANCE OF SERVICE OF TEMPORARY RESTRAINING ORDER
                                                                                       Case 2:20-cv-01142-TLN-DB Document 38 Filed 09/03/20 Page 2 of 5


                                                                                   1 "Defendants") through its attorneys of record, Hughey Phillips LLC with respect to

                                                                                   2 the following facts;

                                                                                   3        1.     WHEREAS on June 10, 2020 Plaintiff filed its Ex Parte Application
                                                                                   4 For Writ of Possession or, in The Alternative, Temporary Restraining Order Against

                                                                                   5 the Defendants (the "Application");

                                                                                   6        2.     WHEREAS the Application was not served on Defendants at the time it
                                                                                   7 was filed;

                                                                                   8        3.     WHEREAS on June 23, 2020, the Court issued a Temporary
                                                                                   9 Restraining Order ("Order") with respect to the Personal Property that was the
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10 subject of the Application, a true and correct copy of the Order is attached hereto as
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11 Exhibit 1;
                                         LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                  12        4.     WHEREAS, the Order provides, among other things, that if the
                                                                                  13 Defendants seek to oppose the issuance of the Writ of Possession that is the subject
                                                   (323) 852‐1000




                                                                                  14 of the Application, they shall file any opposition to the Application within ten (10)

                                                                                  15 days of the electronic filing of the Order;

                                                                                  16        5.     WHEREAS, Defendants appeared in this case on August 21, 2020 by
                                                                                  17 filing their Joint Answer to Amended Complaint and Cross-Claim against Jadallah

                                                                                  18 Farms, Inc. and Charles Jadallah [Docket No. 30]; and

                                                                                  19        6.     WHEREAS, Defendants, and each of them, hereby acknowledge
                                                                                  20 personal service of the Order.

                                                                                  21        IT IS HEREBY STIPULATED BY AND BETWEEN THE PARTIES AS
                                                                                  22 FOLLOWS:

                                                                                  23        1.     Defendants agree to be bound by said Order, but shall not be prohibited
                                                                                  24 from using the Personal Property that was the subject of the Application provided

                                                                                  25 that such use is in compliance with the Order; and

                                                                                  26        2.     Defendants’ opposition to the issuance of the Writ of Possession that is
                                                                                  27 the subject of the Application shall be filed no later than August 31, 2020.

                                                                                  28

                                                                                                                                   2
                                                                                             STIPULATION RE: ACCEPTANCE OF SERVICE OF TEMPORARY RESTRAINING ORDER
                                                                                        Case 2:20-cv-01142-TLN-DB Document 38 Filed 09/03/20 Page 3 of 5


                                                                                   1

                                                                                   2 DATED: September 2, 2020           FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                                                                                                        MICHAEL J. GOMEZ
                                                                                   3                                    MARSHALL J. AUGUST
                                                                                   4

                                                                                   5
                                                                                                                        By:          /s/
                                                                                   6                                          MARSHALL J. AUGUST
                                                                                                                              Attorneys for Plaintiff
                                                                                   7
                                                                                                                              FARM CREDIT SERVICES OF AMERICA,
                                                                                   8                                          PCA

                                                                                   9
                                                                                       DATED: September1, 2020          HUGHEY PHILLIPS LLC
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11
                                         LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                  12                                    By:       /s/
                                                                                                                              GALEN M. GENTRY
                                                                                  13                                          Attorneys for Defendants STEVEN
                                                   (323) 852‐1000




                                                                                  14                                          SINGH SAMRA, individually and as
                                                                                                                              trustee of The Steven Singh Samra
                                                                                  15                                          Revocable Trust and Tranquility Pistachio,
                                                                                  16                                          LLC, a limited liability company

                                                                                  17

                                                                                  18

                                                                                  19
                                                                                                    SIGNATURES CONTINUE ON THE FOLLOWING PAGE
                                                                                  20

                                                                                  21

                                                                                  22

                                                                                  23

                                                                                  24

                                                                                  25

                                                                                  26

                                                                                  27

                                                                                  28

                                                                                                                              3
                                                                                             STIPULATION RE: ACCEPTANCE OF SERVICE OF TEMPORARY RESTRAINING ORDER
                                                                                       Case 2:20-cv-01142-TLN-DB Document 38 Filed 09/03/20 Page 4 of 5


                                                                                   1

                                                                                   2 DATED: August 29, 2020            TRANQUILITY PISTACCHIO, LLC

                                                                                   3

                                                                                   4
                                                                                                                       By:        /s/
                                                                                   5                                         STEVEN S. SAMRA, its Manager

                                                                                   6

                                                                                   7 DATED: August 29, 2020            STEVEN S. SAMRA, individually and as trustee of the
                                                                                                                       STEVEN S. SAMRA REVOCABLE TRUST
                                                                                   8

                                                                                   9
                                                                                                                       By:        /s/
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10
                                                                                                                             STEVEN S. SAMRA
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11
                                         LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                  12

                                                                                  13
                                                   (323) 852‐1000




                                                                                  14

                                                                                  15

                                                                                  16

                                                                                  17

                                                                                  18

                                                                                  19

                                                                                  20

                                                                                  21

                                                                                  22

                                                                                  23

                                                                                  24

                                                                                  25

                                                                                  26

                                                                                  27

                                                                                  28

                                                                                                                             4
                                                                                            STIPULATION RE: ACCEPTANCE OF SERVICE OF TEMPORARY RESTRAINING ORDER
                                                                                        Case 2:20-cv-01142-TLN-DB Document 38 Filed 09/03/20 Page 5 of 5


                                                                                   1                                      ORDER
                                                                                   2

                                                                                   3 IT IS SO ORDERED:

                                                                                   4
                                                                                       Dated: September 3, 2020
                                                                                   5                                                 Troy L. Nunley
                                                                                                                                     United States District Judge
                                                                                   6

                                                                                   7

                                                                                   8

                                                                                   9
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11
                                         LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                  12

                                                                                  13
                                                   (323) 852‐1000




                                                                                  14

                                                                                  15

                                                                                  16

                                                                                  17

                                                                                  18

                                                                                  19

                                                                                  20

                                                                                  21

                                                                                  22

                                                                                  23

                                                                                  24

                                                                                  25

                                                                                  26

                                                                                  27

                                                                                  28

                                                                                                                              5
                                                                                             STIPULATION RE: ACCEPTANCE OF SERVICE OF TEMPORARY RESTRAINING ORDER
